Citation Nr: 0521738	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1970 and from June 1971 to May 1981.

By decision of the Board in November 1993, entitlement to 
service connection for a low back disability was denied.  By 
rating decision in February 1995, it was determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  The veteran received written notice of this 
denial by letter in February 1995.  The veteran failed to 
file a timely appeal following receipt of the February 1995 
notice of denial; therefore, the February 1995 rating 
decision is final.  The February 1995 rating decision 
represents the last final rating decision with regard to the 
claim of service connection for a low back disability.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The veteran filed the current claim in January 2002.  This 
appeal arises from a September 2002 rating decision.

The issue of entitlement to service connection for a low back 
disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a low 
back disability was last denied by rating decision in 
February 1995.

2.  The appellant received written notice of this denial by 
letter in February 1995; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for a low back disability is sufficient to 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 1995 rating decision 
that denied entitlement to service connection for a low back 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the August 1967 enlistment examination, the back was 
clinically evaluated as normal.

On VA examination in May 1990, the veteran reported injuring 
his back in Vietnam when he was knocked off of a truck.  No 
x-rays were taken.  After discharge, he was bending over one 
day when his "back caught" and he had difficulty 
straightening up.  He continued to have low back pain that 
was aggravated by lifting.  On examination, there was slight 
flattening of the normal lumbar curve.  There was no 
neurological deficit.  Low back x-rays revealed mild 
narrowing of the L4-L5 interspace and mild arthritis.  The 
diagnoses included chronic lumbosacacral strain.  

The veteran testified in April 1991 that he received medical 
treatment for the low back immediately after separation from 
service; that he injured his back in an inservice fall that 
resulted in a puncture wound for which he received medical 
treatment; and that he did not receive medical treatment for 
the low back during his second period of enlistment.

A July 1968 service medical note indicates that the veteran 
had fallen on his back the day before.  On examination, there 
were abrasions and a puncture wound of the back. 

An October 1981 VA treatment note indicates that the veteran 
complained of low back pain.  On examination, there were 
spasms of the right paravertebral muscles.  Gait was normal 
and neuralgic examination was normal.  The diagnosis was 
lumbosacral strain.

By rating decision in February 1995, service connection for a 
low back disability was denied.  It was determined that there 
was no evidence that a current chronic low back disability 
had been incurred in or aggravated during service.

The veteran received written notice in February 1995 with 
regard to the denial of the claim of service connection for a 
low back disability.  He failed to take any action with 
respect to the February 1995 denial; thus, this decision is 
final and is not subject to revision on the same factual 
basis.  In order to reopen the claim of service connection 
for a back disability, the veteran must present or secure new 
and material evidence with respect to the February 1995 claim 
that has been disallowed.  38 C.F.R. §§ 3.104, 20.302 (2004). 

The veteran filed a claim in January 2002 to reopen the issue 
of entitlement to service connection for a low back 
disability.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional evidence submitted since the February 1995 rating 
denial includes the following.

In June 2002, the veteran submitted additional service 
medical records that had been in his possession.  Some of the 
medical records are duplicates of the evidence that was of 
record at the time of the previous denial.  The additional 
service medical records do not reflect complaints, treatment, 
or diagnoses of a back disability.  The back was clinically 
evaluated as normal on the May 1970 separation and the June 
1971 enlistment examinations. 

An April 2002 statement from the veteran's spouse indicates 
that the veteran had problems with his back for as long as 
his spouse could remember.  She had known the veteran since 
1973.

An April 2002 statement from Todd Williams, M.D., indicates 
that the veteran had a long history of back pain from a prior 
injury.

A September 2002 statement from Terrence McCoy, M.D., 
indicates that the veteran had been a patient since 1995.  
The veteran had complained of back pain for many years.  He 
reported first injuring the back in Vietnam with episodic 
pain thereafter.  The examiner opined that it was just as 
likely that the veteran had injured his lower back in 
Vietnam.  

A January 2003 statement from Robert Whitten, M.D., indicates 
diagnoses of degenerative disc disease, facet arthropathy, 
and mild stenosis of the low back.  

An October 2003 private medical statement indicates that the 
veteran had a history of a lumbar injury during service.  It 
was opined that it was possible that the inservice lumbar 
injury aggravated underlying disc disease.

A May 2005 service comrade statement indicates that he had 
witnessed the veteran injuring his back when he fell from a 
moving vehicle.   

The veteran testified in May 2005 that he injured his back 
during service when he fell from a truck and ammunition fell 
on top of him pinning him to the ground; that he was treated 
at a field station; that there were no other low back 
injuries during or following service; and that he had always 
experience back pain since service.

The medical evidence in February 1995, when the veteran's 
claim was previously considered, showed the presence of 
lumbosacral strain, mild arthritis, and mild narrowing of the 
L4-L5 interspace.  The additional evidence submitted with the 
claim to reopen, for the first time, shows the presence of 
additional low back disability in the form of degenerative 
disc disease, facet arthropathy, and mild stenosis of the low 
back.  Dr. McCoy opined in September 2002 that it was just as 
likely that the veteran had injured his back in service and 
an October 2003 private medical statement included the 
opinion that it was possible that the veteran's inservice 
lumbar injury aggravated underlying disc disease.

The additional evidence in the form of the September 2002 and 
October 2003 private medical statements constitute evidence 
that is not cumulative or redundant of the evidence that was 
of record in February 1995.  These opinions relate to an 
unestablished fact necessary to substantiate the veteran's 
claim; that is, whether the veteran suffers from a current 
low back disability that was incurred in or aggravated during 
service.  In addition, the May 2005 service comrade statement 
offers independent corroboration of the veteran's low back 
injury during service, and the April 2002 statement from the 
veteran's spouse speaks to the chronicity of the veteran's 
low back problems dating back to 1973.  

The additional evidence submitted lends credible support to 
the veteran's claim that he injured his back during service 
and that he has suffered from ongoing back problems since the 
early 1970s.  It also establishes the first medical evidence 
of a putative nexus between an inservice injury and current 
low back disability.  The additional evidence that has been 
submitted, therefore, raises a reasonable possibility of 
substantiating the veteran's claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that the additional evidence 
submitted is new and material and the veteran's claim is 
reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of his de novo claim.  Consequently, the 
Board finds that no prejudice will inure to the veteran as a 
result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for a low back disability on a de 
novo basis.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, the veteran's claim is reopened.  To this extent 
only, the benefit sought on appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a low back disability.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
medical record includes September 2002 and October 2003 
private medical opinions that speak to the putative nexus 
between an inservice back injury and the veteran's current 
low back disability.  The veteran should therefore be 
afforded another VA examination to include a nexus opinion 
that takes into account all of the evidence of record. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Cincinnati VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
that must be conducted by a physician who 
has the appropriate expertise to evaluate 
the veteran's claim.  The claims folder 
must be made available to the physician 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The physician should 
provide diagnoses for all current 
disability of the low back.  Based on a 
review of the entire record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
low back disability is related to the 
veteran's military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


